UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LARRY McNAIR,
                          Plaintiff,
                    -against-
                                                                     19-CV-0203 (CM)
HARLEM HOSPITAL MEDICAL
DIRECTOR; CEO JANE/JOHN DOE,                                     ORDER OF DISMISSAL
HARLEM HOSPITAL RONALD H. BROWN
BLDG.; PSYCHIATRIST DR. ADESOKAN,
                          Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, the Americans with

Disabilities Act (“ADA”), and the Rehabilitation Act, asserting that Defendants denied him

medications for his mental illness. On May 17, 2019, the Court dismissed the complaint but

granted Plaintiff thirty days’ leave to submit an amended complaint. On June 13, 2019, Plaintiff

filed an amended complaint. The Court dismisses the amended complaint for the reasons set

forth below.

                                        BACKGROUND

       The Court assumes familiarity with the underlying facts of this case as summarized in the

Court’s May 17, 2019 order. Before his incarceration, Plaintiff had obtained anxiety and

antipsychotic medications from Harlem Hospital, but since his release from prison in March

2018, administrators and doctors at Harlem Hospital have “deliberately denied him those

medications” despite their awareness of his mental illness. (ECF No. 2 at 5.) 1 Plaintiff claimed




       1
          Citations to the complaint refer to the pagination generated by the Court’s electronic
case filing system (ECF).
that as a result of being off his medications, he was hospitalized at several other hospitals “for

suicidal [] and homicidal ideations.” (Id.) He filed the complaint seeking an order directing

Defendants to provide him with “psychotropic medications” and monetary damages. (Id. at 5-6.)

       In the May 17, 2019 order, the Court determined that Plaintiff’s assertions that the

Harlem Hospital Defendants denied him medications for his mental illness were insufficient to

state a constitutional claim as he did not have a general right to medical care, and he failed to

allege the existence of a special custodial or other relationship between himself and Defendants

that would suggest an obligation on their part to provide him medications. (ECF No. 5, 6.) The

Court further dismissed Plaintiff’s claims under the ADA and the Rehabilitation Act because he

failed to allege any facts suggesting that Defendants failed to reasonably accommodate his

disability or denied him access to services because of that disability. (Id. at 7.) But in an

abundance of caution, the Court granted Plaintiff leave to submit an amended complaint alleging

any facts showing that a special relationship existed between him and the Defendants that created

an obligation on their part to provide him psychotropic medications. Plaintiff was also granted

leave to assert sufficient facts to support a disability discrimination claim under the ADA and the

Rehabilitation Act by identifying the nature of his disability and providing any facts suggesting

that the defendants discriminated against him because of that disability.

       Plaintiff filed an amended complaint on June 13, 2019. In it, he reiterates the same

assertions ‒ that because Defendants were aware of his mental illness and he previously received

treatment and obtained medications from Harlem Hospital before his incarceration, he had a

special relationship with the hospital entitling him to receive psychotropic medications and

treatment. (See ECF No. 6.)




                                                  2
                                           DISCUSSION

       The amended complaint is dismissed for the reasons set forth in the May 17, 2019 order

of dismissal. Plaintiff’s assertions that the Harlem Hospital Defendants denied him medications

for his mental illness are insufficient to state a constitutional claim because he does not have a

general right to medical care, and he fails to allege the existence of a special custodial or other

relationship between himself and Defendants that would suggest an obligation on their part to

provide him medications. See, e.g., Henry v. New York City Hosp. & Health Corp., ECF 1:00-

CV-2537, 7, 2000 WL 858345, at * 1 (S.D.N.Y. June 28, 2000) (an individual who was not

incarcerated at the time of his treatment could not assert constitutional claims stemming from

medical treatment he received at Harlem Hospital and Bellevue Hospital). Plaintiff also fails to

assert facts suggesting disability discrimination claims under the ADA and the Rehabilitation

Act. Plaintiff’s amended complaint is dismissed for failure to state a claim. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s amended complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1),

is dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is directed to terminate all

other pending matters.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                  3
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   August 20, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               4
